DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive.
1). Applicant’s argument – While Kelkar discusses fiber based interferometers, nowhere does Kelkar teach or suggest reducing a preconfigured tuned loss applied by a MZI in response to the PIC changing from a cooler to higher temperature, where the preconfigured tuned loss is tuned while the PIC is at the cooler temperature. Accordingly, Applicant submits that Kelkar does not teach or suggest "control circuitry configured to control the semiconductor Mach-Zehnder interferometer in response to a temperature change of the photonic integrated circuit from a cooler temperature to a higher temperature, the semiconductor Mach-Zehnder interferometer controlled to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam to compensate for excess gain added to the range of the plurality of wavelengths at the cooler temperature, the preconfigured tuned loss being tuned while the photonic integrated circuit is at the cooler temperature," as recited in amended claim 1.
Examiner’s response – First, the original disclosure does not clearly disclose “to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam to compensate for excess gain added to the range of the plurality of wavelengths at the cooler temperature, the preconfigured tuned loss being tuned while the photonic integrated circuit is at the cooler temperature”. The original disclosure discloses “For FIG. 3B, a gain vs. wavelength plot 350 at a second temperature higher add loss to the part of gain-spectra which sees an excess of gain (e.g., the maximum gain 314 of the data series 304 is reduced across the channel band 310)”, that is, “loss” should be added, not “reduced”.
Second, Kelkar et al discloses to use a tunable filter to compensate the gain variations as the temperature changes ([0065], [0078]-[0098] etc.) including the temperature changes from lower temperature to higher temperature (T1 to T2 etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1). Claim 1, and thus depending claims 2-19, recites the limitations “control circuitry configured to control the semiconductor Mach-Zehnder interferometer in response to a temperature change of the photonic integrated circuit from a cooler temperature to a higher temperature, the semiconductor Mach-Zehnder interferometer controlled to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam to compensate for excess gain added to the range of the plurality of wavelengths at the cooler temperature, the preconfigured tuned loss being tuned while the photonic integrated circuit is at the cooler temperature”. That is, according to the claims, the “tuned loss” needs to be reduced. 
However, the original disclosure does not clearly and positively disclose “to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam to compensate for excess gain added to the range of the plurality of 
The original disclosure discloses “For FIG. 3B, a gain vs. wavelength plot 350 at a second temperature higher than the first temperature referred to in FIG. 3A is shown into include two data series--a data series 352 associated with a single SOA stage, and a data series 354 associated with a PIC including a plurality of SOA stages and one or more dynamically controlled filters as discussed above”, that is, the series shown in Figure 3 has higher temperature; and  “as illustrated in FIG. 3A and FIG. 3B, the gain vs wavelength characteristics inherently shift in wavelength as a function of temperature. While the amplifier gain illustrated by the data series 352 of FIG. 3B for the single SOA stage is centered close to the middle of the channel band 310, the data series 302 of FIG. 3A for the single SOA stage at a cooler temperature illustrates an amplifier gain spectra that is very un-even across the channel band 310. In order to reduce the gain-tilt across the channel band for the entire device, one or more filters are tuned at the first (cooler) temperature to add loss to the part of gain-spectra which sees an excess of gain (e.g., the maximum gain 314 of the data series 304 is reduced across the channel band 310)”, that is, “loss” should be added, not “reduced”.
2). Claim 20 recites the limitations “controlling, using control circuitry of the photonic integrated circuit, a semiconductor Mach-Zehnder interferometer integrated in the photonic integrated circuit in response to a temperature change of the photonic integrated circuit from a cooler temperature to a higher temperature, the semiconductor Mach-Zehnder interferometer controlled to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam to compensate for excess gain 
However, the original disclosure does not clearly and positively disclose “to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam to compensate for excess gain added to the range of the plurality of wavelengths at the cooler temperature, the preconfigured tuned loss being tuned while the photonic integrated circuit is at the cooler temperature”. 
The original disclosure discloses “For FIG. 3B, a gain vs. wavelength plot 350 at a second temperature higher than the first temperature referred to in FIG. 3A is shown into include two data series--a data series 352 associated with a single SOA stage, and a data series 354 associated with a PIC including a plurality of SOA stages and one or more dynamically controlled filters as discussed above”, that is, the series shown in Figure 3 has higher temperature; and  “as illustrated in FIG. 3A and FIG. 3B, the gain vs wavelength characteristics inherently shift in wavelength as a function of temperature. While the amplifier gain illustrated by the data series 352 of FIG. 3B for the single SOA stage is centered close to the middle of the channel band 310, the data series 302 of FIG. 3A for the single SOA stage at a cooler temperature illustrates an amplifier gain spectra that is very un-even across the channel band 310. In order to reduce the gain-tilt across the channel band for the entire device, one or more filters are tuned at the first (cooler) temperature to add loss to the part of gain-spectra which sees an excess of 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al (US 2002/0159135) in view of Ziari et al (US 2013/0279910) and Takiguchi et al (US 2004/0022493) and Weber et al (US 6,088,147).
1). With regard to claim 1, Kelkar et al discloses a photonic integrated circuit (Figures 1A, 2A, 3, 6C, 7, 17, 19 and 20 etc., they are called “optical amplifier system”, it is obvious to one skilled in the art that the system can be a photonic integrated circuit) comprising: 

a Mach-Zehnder interferometer (20 in Figure 3, or 220 in Figure 17 etc.; [0065], [0109], “filter 20 may be implemented using a Mach-Zehnder interferometer”) integrated in the photonic integrated circuit to receive an amplified beam from the semiconductor optical amplifier, and 
control circuitry (filter control block 310 in Figures 17 and 19) configured to control the Mach-Zehnder interferometer configured in response to a temperature change of the photonic integrated circuit ([0017], [0065], [0079]-[0081]; “The interferometer may use any well-known phase shifting means for varying the phase delay in one of the two arms of the interferometer. This can be achieved, for example, by temperature change” “This gain flattening filter (GFF) and is designed to experience a shape change in its insertion loss spectrum (i.e., insertion loss as a function of wavelength) as the operating temperature changes that corresponds and directly compensates for a shape change in the amplifier gain spectrum”) from a cooler temperature to a higher temperature (Kelkar’s disclosure covers the temperature changing from a lower temperature to a higher temperature, [0078]-[0098], T2 can be higher than T1, or from 0o C to 70o C), the Mach-Zehnder interferometer controlled to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam (Figures 2, 4, 5 and 8-11; [0081], G/T = (G(T2)-G(T1))/(T2-T1), [0085], dGnet/dT = 0. Also refer to 112 rejection above) to compensate for excess gain added to the range of the plurality of wavelengths at the cooler temperature (Figures 2, net/dT = 0), the preconfigured tuned loss being tuned while the photonic integrated circuit is at the cooler temperature ([0078]-[0098], T2 can be higher than T1, or the preconfigured tuned loss being tuned while the photonic integrated circuit is at T1 or 0o C).
But, Kelkar et al does not expressly state that the optical amplifier is a semiconductor optical amplifier (SOA), and the Mach-Zehnder interferometer (MZI) is a semiconductor Mach-Zehnder interferometer; also as indicated above, Kelkar et al does not expressly state that the optical amplifier/MZI system is an “photonic integrated circuit”. 
However, the SOA is a widely used optical amplifier in the art, and the SOA is of small size and less expensive than the EDFA and can be integrated with other optical components. Ziari et al discloses an optical system (Figures 3a etc.), in which the SOA and Mach-Zehnder interferometer (VOA, claim 6: “where the first or the second variable optical attenuator comprises a Mach-Zehnder interferometer”) can be integrated on a substrate ([0027], “each optical module may be integrated on a common substrate”, [0049], “Optical amplifiers, as described above, may include devices that are integrated on a semiconductor substrate and may thus have a compact design.”). 

Regarding the semiconductor Mach-Zehnder interferometer (MZI), it is common to use semiconductor materials to construct the MZI. E.g., Takiguchi et al discloses that symmetrical and asymmetrical MZI can be made of semiconductor optical waveguides ([0042], [0054], [0070], [0073] and [0078] etc.), and the components can be “a hybrid-integrated configuration”; and as shown in Figures 1, 4 and 5 etc., phase controller (e.g., 22J) can be used to change the intensity in the output light in response the phase change by the phase controller ([0012], [0039], [0051], [0052], [0059] and [0060] etc.). Another prior art, Weber et al, discloses a similar asymmetrical MZI (AMZI), which can be made of semiconductor materials (column 7 lines 30-36, 63-67, column 9 lines 18-35 etc.), and the AMZI can be integrated with other components (column 7 lines 30-56, 63-67, column 9 lines 18-35 etc., column 9 lines 18-35 etc.), and as shown in Figure 1, a phase control device 7 in one of the arms, and “using the thermo-optic effect to change the refractive index in one arm of the MZI by changing its temperature (for example with an electrical resistance heater or a thermoelectric cooler). This can be used for the fibers and all the integrated optics waveguides” (column 7 lines 43-47); that is, the AMZI can be controlled via temperature resistive device to adjust the intensity of the output signal (also refer to column 4 lines 1-27, the transfer function etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Takiguchi et al and 
2). With regard to claim 3, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses the photonic integrated circuit of claim 1, further comprising a sensor (e.g., the photodetector in Figures 17 and 19 of Kelkar) configured to detect an optical power value of the plurality of wavelengths of the beam (e.g., Figure 18).
3). With regard to claim 8, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses the photonic integrated circuit of claim 1, further comprising a plurality of semiconductor Mach-Zehnder interferometers (e.g., Kelkar: Figure 7, two optical filters; and Figure 20, one Flat VOA 412 and one optical filter 432) that includes the semiconductor Mach-Zehnder interferometer.
4). With regard to claim 9, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claims 1 and 8 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses the photonic integrated circuit of claim 8, wherein the plurality of semiconductor Mach-Zehnder interferometers are in series (e.g., Kelkar: Figure 7, two 
5). With regard to claim 10, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claims 1 and 8 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses the photonic integrated circuit of claim 8, further comprising a plurality of semiconductor optical amplifiers that include the semiconductor optical amplifier (e.g., Kelkar: Figure 7, two optical amplifiers; and Figure 20, four optical amplifiers).
6). With regard to claim 11, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claims 1, 8 and 10 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses wherein a quantity of the plurality of the semiconductor Mach-Zehnder interferometers is fewer than a quantity of the plurality of semiconductor optical amplifiers (e.g., Kelkar: Figure 20, two Mach-Zehnder interferometers 412/432, four optical amplifiers).
7). With regard to claim 12, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claims 1, 8 and 10 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses wherein a quantity of the plurality of the semiconductor Mach-Zehnder interferometers is equal to a quantity of the plurality of semiconductor optical amplifiers (e.g., Kelkar: Figure 7).
8). With regard to claim 16, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claim 1 above. And the 
9). With regard to claim 17, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses the photonic integrated circuit of claim 1, further comprising a multiplexer (e.g., Ziari: MUX 120 in Figure 1) configured to combine a plurality of input beams to form the beam.
10). With regard to claim 18, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al further discloses the photonic integrated circuit of claim 1, further comprising a de-multiplexer (e.g., Ziari: DE-MUX 150 in Figure 1) configured to separate the beam into a plurality of beams.
11). With regard to claim 20, Kelkar et al discloses a method, comprising: 
amplifying, with a an optical amplifier (12a in Figures 3 and 7 etc.) in a photonic integrated circuit (Figures 1A, 2A, 3, 6C, 7, 17, 19 and 20 etc., they are called “optical amplifier system”, it is obvious to one skilled in the art that the system can be a photonic integrated circuit), a beam that includes a plurality of wavelengths ([0003], “wavelength band”, Figures 1B-1D, 2B-2D, 9 and 10 etc.); and 
o C to 70o C),
the Mach-Zehnder interferometer controlled to reduce a preconfigured tuned loss to a range of the plurality of wavelengths of the amplified beam (Figures 2, 4, 5 and 8-11; [0081], G/T = (G(T2)-G(T1))/(T2-T1), [0085], dGnet/dT = 0. Also refer to 112 rejection above) to compensate for excess gain added to the range of the plurality of wavelengths at the cooler temperature (Figures 2, 4, 5 and 8-11 etc., “the optical filter compensates for variations in the gain spectrum of the optical amplifier”, [0079]; “the insertion loss spectra of first and second optical filters 122 and 124 are additive and thereby combine to compensate for variations in the gain of optical amplifier not only as a function of wavelength but also as a function of operating temperature”, “compensating variations in the input power to the amplifier”, [0089], [0109] and [0110] etc.; and [0085], dGnet/dT = 0), the preconfigured tuned loss being tuned while the o C).
But, Kelkar et al does not expressly state that the optical amplifier is a semiconductor optical amplifier (SOA) ,and the Mach-Zehnder interferometer (MZI) is a semiconductor Mach-Zehnder interferometer; also as indicated above, Kelkar et al does not expressly state that the optical amplifier system is an “photonic integrated circuit”. 
However, the SOA is a widely used optical amplifier in the art, and the SOA is of small size and less expensive than the EDFA and can be integrated with other optical components. Ziari et al discloses an optical system (Figures 3a etc.), in which the SOA and Mach-Zehnder interferometer (VOA, claim 6: “where the first or the second variable optical attenuator comprises a Mach-Zehnder interferometer”) can be integrated on a substrate ([0027], “each optical module may be integrated on a common substrate”, [0049], “Optical amplifiers, as described above, may include devices that are integrated on a semiconductor substrate and may thus have a compact design.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ziari et al to the system/method of Kelkar et al so that a low cost and compact amplifier system can be obtained.
Regarding the semiconductor Mach-Zehnder interferometer (MZI), it is common to use semiconductor materials to construct the MZI. E.g., Takiguchi et al discloses that symmetrical and asymmetrical MZI can be made of semiconductor optical waveguides ([0042], [0054], [0070], [0073] and [0078] etc.), and the components can be “a hybrid-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Takiguchi et al and Weber et al to the system/method of Kelkar et al and Ziari et al so that a semiconductor AMZI is used as a controllable filter, and a semiconductor AMZI is easier to integrated with the semiconductor optical amplifier, and more convenient to be dynamically controlled.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Takiguchi et al and Weber et al as applied to claim 1 above, and further in view of Inoue et al (Inoue et al: “Tunable Gain Equalization Using .
1). With regard to claim 2, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claim 1 above. But, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al do not expressly disclose wherein the semiconductor Mach-Zehnder interferometer has a free spectral range greater than or equal to a wavelength range subtended by the plurality of wavelengths in the beam.
However, Inoue et al discloses an amplifier system, which includes an optical amplifier and a semiconductor Mach-Zehnder interferometer (MZI) optical filter/attenuator (Figures 1 and 3) that provides a controllable loss to a respective wavelength of the plurality of wavelengths (“The signal levels in Fig. 5 are flattened as a result of the equalization, compared with Fig. 2. For example, gain unbalance of 4.1 dB, shown in Fig. 2(c), was equalized to a flat gain as shown in Fig. 5a), indicating tunable equalization was achieved” and “the transmittance of our MZ filter could be externally controlled, tunable equalization was possible.”); wherein the Mach-Zehnder interferometer has a free spectral range (page 718, “In our MZ filter, the wavelength period of sinusoidal transmittance was set at 40 nm) greater than or equal to a wavelength range subtended by the plurality of wavelengths in the beam (page 718, total wavelength range: 29 x 30 GHz = 870 GHz, or from 1.548m to 1.555m, which is around 7 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Inoue et al to the 
2). With regard to claim 19, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al discloses all of the subject matter as applied to claim 1 above. But, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al do not expressly disclose wherein the tuned loss is a magnitude that is less than a gain of the semiconductor optical amplifier.
However, Inoue et al discloses an amplifier system, which includes an optical amplifier and a Semiconductor Mach-Zehnder interferometer (MZI) optical filter/attenuator (Figures 1 and 3) that provides a controllable loss to a respective wavelength of the plurality of wavelengths, wherein the tuned loss is a magnitude that is less than a gain of the semiconductor optical amplifier (page 718, “the amplifiers had a saturated signal gain of 18 - 20 dB at 1.552 pm”, page 719 “gain unbalance of 4.1 dB, shown in Fig. 2(c), was equalized to a flat gain as shown in Fig. 5(b), indicating tunable equalization was achieved”; that is, the magnitude of the loss of the Semiconductor Mach-Zehnder interferometer is less than a gain of the adjacent optical amplifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Inoue et al to the system/method of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al so that the desired signal intensities in the multiplexed signals can be properly obtained.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Takiguchi et al and Weber et al as applied to claims 1  above, and further in view of Park et al (US 2005/0128569) and Ishizuka et al (US 2003/0081283).
1). With regard to claim 4, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al disclose all of the subject matter as applied to claims 1 and 3 above. And Kelkar et al and Ziari et al and Takiguchi et al and Weber et al disclose wherein the control circuitry (e.g., Kelkar: filter control block 310 in Figures 17 and 19) further configured to: 
receive the optical power value from the sensor (Kelkar: Figures 17 and 19, signals are sent from the photodetector to the controller 310); 
wherein the control circuitry controls a central frequency of the semiconductor Mach-Zehnder interferometer to compensate for the excess gain (Kelkar: [0015], [0016], [0031], [0061]-[0072], [0092], [0098], [0100], [0102], [0109], [0112], [0113] and [0118]. and Weber: column 4 lines 1-27, the transfer function can be controlled by control the optical pass difference d; “There are two ways of adjusting this relative position, namely tuning the carrier frequency o or tuning the filter by adjusting the phase in one of the arms as suggested in FIG. 1, which changes . Which solution is the best depends on the technology used to make the filter and on the system requirements” and column 4 line 41 to column 5 line 5, “with an asymmetric Mach-Zehnder filter tuned as given by equation (6) and shown in FIG. 2a, the small-signal modulation response function after detection with a square-law detector becomes: … instead of equation (1). We see from equation (8) that the zeroes appearing in equation (1) can be avoided by a correct choice of  while the phase distortion can be corrected by an appropriate filtering of the electrical signal”).

However, to use a reference for comparing the power difference is well known in the art. E.g., Park et al discloses a gain equalization system, and “the gain-providing optical power equalization apparatus may further include a power meter for detecting power levels equalized by the optical amplifier according to individual channels; and a controller for adjusting amplification factors for every channel of the optical amplifier when the power meter determines that an equalization degree of the power levels is lower than a prescribed reference” ([0013], [0016]). And another prior art, Ishizuka et al, discloses a similar power equalization system, in which a specific wavelength is selected as a reference (Figures 8-12 and 18, and [0119] etc.), and a difference between the detected optical power value and the reference optical power value is evaluated, and used for perform the equalization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Park et al and Ishizuka et al to the system/method of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al so that the power equalization can be easily and conveniently performed.
2). With regard to claim 5, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al and Park et al and Ishizuka et al disclose all of the subject matter as applied .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Takiguchi et al and Weber et al as applied to claims 1 and 3 above, and further in view of Fella et al (US 2006/0126158).
Kelkar et al and Ziari et al and Takiguchi et al and Weber et al disclose all of the subject matter as applied to claim 1 above. But, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al do not expressly disclose the photonic integrated circuit of claim 1, further comprising an arrayed waveguide grating configured to separate the beam; further comprising a sensor that includes a plurality of detectors, each detector to receive light from the arrayed waveguide grating.
However, to use an arrayed waveguide grating and plurality of detectors to monitor WDM channel powers are well known in the art. E.g., Fella et al discloses “WDM channel monitors are well known and typically include a wavelength dependent element, such an arrayed waveguide ( AWG) device or diffraction grating, for spatially separating the WDM radiation into its constituent wavelength channels (radiation 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the AWG and a plurality of detectors as taught by Fella et al to the system/method of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al so that the powers of all WDM channels can be measured at the same time.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Takiguchi et al and Weber et al as applied to claim 1 above, and further in view of Duan et al (US 2015/0236793).
1). With regard to claim 13, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al disclose all of the subject matter as applied to claim 1 above. But, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al do not expressly disclose wherein the semiconductor optical amplifier direct the beam through a III-V semiconductor material of the photonic integrated circuit.
However, the optical amplifiers with III-V semiconductor material are well known in the art. E.g., Duan et al uses amplifiers having III-V semiconductor material ([0046] and [0091], “Semiconductor optical amplifiers are typically made from group III-V compound semiconductors such as GaAs/AlGaAs, InP/InGaAs, InP/InGaAsP and InP/InAlGaAs, though any direct band gap semiconductors such as II-VI could conceivably be used”).

2). With regard to claim 14, Kelkar et al and Ziari et al and Takiguchi et al and Weber et al and Duan et al disclose all of the subject matter as applied to claims 1 and 13 above. And the combination of Kelkar et al and Ziari et al and Takiguchi et al and Weber et al and Duan et al further discloses the photonic integrated circuit of claim 13, further comprising an additional semiconductor optical amplifier (e.g., Kelkar: the second optical amplifier in Figures 3, 7 and 17 etc.) to receive the amplified beam from the Semiconductor Mach-Zehnder interferometer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Duan et al as applied to claims 1, 13 and 14 above, and further in view of Jiang et al (US 2012/0269519).
Kelkar et al and Ziari et al and Duan et al disclose all of the subject matter as applied to claims 1, 13 and 14 above. And the combination of Kelkar et al and Ziari et al and Duan et al further discloses wherein the semiconductor optical amplifier directs light through the III-V semiconductor material. 

However, first, Duan et al discloses that the III-V semiconductor material can be “from group III-V compound semiconductors such as GaAs/AlGaAs, InP/InGaAs, InP/InGaAsP and InP/InAlGaAs, though any direct band gap semiconductors such as II-VI could conceivably be used”. And another prior art, Jiang et al, discloses that for channel equalization, amplifiers with different gains can be used ([0072]).
Duan et al discloses that an amplifier can be made from different materials with the group III-V compound semiconductors; Jiang et al discloses that amplifiers with different gains can be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amplifiers with different III-V material so that the power equalization can be made more efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        December 4, 2021